Case 3:19-cv-O0006-HTW-LRA Document 48 Filed 01/12/21 Page 1 of 1

SOUTHERN DISTRICT OF MISSISSIP>: |

FILED
JAN 12 2021

ARTHUR JOHNSTON

     
  
    

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

 

 

 

DEPUTY

OSCAR STILLEY, DOJ-FBOP 10579-062 PLAINTIFF

V. CIVIL NO. 3:19-CV-6 HTW-LRA

WILLIAM BARR, IN HIS OFFICIAL

CAPACITY AS US ATTORNEY GENERAL, ET AL DEFENDANTS
PLAINTIFF’S NOTICE OF APPEAL

Comes now Plaintiff Oscar Stilley (Plaintiff) and for his notice of appeal states:

Plaintiff Oscar Stilley hereby gives notice that he appeals the Court’s order of dismissal of the

Plaintiffs Complaint, (Docket # 47) entered in this case on 11-20-2020. Plaintiff also appeals all

prior adverse orders entered in this case. This appeal is taken to the 5" Circuit Court of Appeals.

 

By: [ ZU

Oscar Stilley —

10600 N Highway 59
Cedarville, AR 72932-9246
479.384.2303 mobile
479.401.2615 fax

oscarstilley@gmail.com

January 7, 2021

CERTIFICATE OF SERVICE

Plaintiff by his signature above pursuant to 28 USC 1746 certifies that on the date stated above
he caused the Defendants to be served by depositing a copy of this pleading in the US Mail, with
sufficient 1“ class postage attached, addressed to the clerk of the court for filing and service via
CM/ECF.
